

116 S3841 ES: To protect 2020 recovery rebates for individuals from assignment or garnishment, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 3841IN THE SENATE OF THE UNITED STATESAN ACTTo protect 2020 recovery rebates for individuals from assignment or garnishment, and for other purposes.1.Protection of 2020 recovery rebates(a)In generalSubsection (d) of section 2201 of the CARES Act (Public Law 116–136) is amended—(1)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), and by moving such subparagraphs 2 ems to the right, (2)by striking reduction or offset.—Any credit and inserting “reduction, offset, garnishment, etc.—(1)In generalAny credit, and(3)by adding at the end the following new paragraphs:(2)Assignment of benefits(A)In generalThe right of any person to any applicable payment shall not be transferable or assignable, at law or in equity, and no applicable payment shall be subject to, execution, levy, attachment, garnishment, or other legal process, or the operation of any bankruptcy or insolvency law. (B)Encoding of paymentsAs soon as practicable, but not earlier than 10 days after the date of the enactment of this paragraph, in the case of an applicable payment that is paid electronically by direct deposit through the Automated Clearing House (ACH) network, the Secretary of the Treasury (or the Secretary's delegate) shall—(i)issue the payment using a unique identifier that is reasonably sufficient to allow a financial institution to identify the payment as an applicable payment, and(ii)further encode the payment pursuant to the same specifications as required for a benefit payment defined in section 212.3 of title 31, Code of Federal Regulations. (C)Garnishment(i)Encoded paymentsIn the case of a garnishment order received after the date that is 10 days after the date of the enactment of this paragraph and that applies to an account that has received an applicable payment that is encoded as provided in subparagraph (B), a financial institution shall follow the requirements and procedures set forth in part 212 of title 31, Code of Federal Regulations, except a financial institution shall not, with regard to any applicable payment, be required to provide the notice referenced in sections 212.6 and 212.7 of title 31, Code of Federal Regulations. This paragraph shall not alter the status of applicable payments as tax refunds or other nonbenefit payments for purpose of any reclamation rights of the Department of Treasury or the Internal Revenue Service as per part 210 of title 31 of the Code of Federal Regulations. (ii)Other paymentsIf a financial institution receives a garnishment order, other than an order that has been served by the United States or an order that has been served by a Federal, State, or local child support enforcement agency, that has been received by a financial institution after the date that is 10 days after the date of the enactment of this paragraph and that applies to an account into which an applicable payment that has not been encoded as provided in subparagraph (B) has been deposited electronically or by an applicable payment that has been deposited by check on any date in the lookback period, the financial institution, upon the request of the account holder, shall treat the amount of the funds in the account at the time of the request, up to the amount of the applicable payment (in addition to any amounts otherwise protected under part 212 of title 31, Code of Federal Regulations), as exempt from a garnishment order without requiring the consent of the party serving the garnishment order or the judgment creditor. (iii)LiabilityA financial institution that acts in good faith in reliance on clauses (i) or (ii) shall not be subject to liability or regulatory action under any Federal or State law, regulation, court or other order, or regulatory interpretation for actions concerning any applicable payments. (D)DefinitionsFor purposes of this paragraph—(i)Account holderThe term account holder means a natural person whose name appears in a financial institution’s records as the direct or beneficial owner of an account. (ii)Account reviewThe term account review means the process of examining deposits in an account to determine if an applicable payment has been deposited into the account during the lookback period. The financial institution shall perform the account review following the procedures outlined in section 212.5 of title 31, Code of Federal Regulations and in accordance with the requirements of section 212.6 of title 31, Code of Federal Regulations. (iii)Applicable paymentThe term applicable payment means any payment of credit or refund by reason of section 6428 of the Internal Revenue Code of 1986 (as so added) or by reason of subsection (c) of this section.(iv)GarnishmentThe term garnishment means execution, levy, attachment, garnishment, or other legal process.(v)Garnishment orderThe term garnishment order means a writ, order, notice, summons, judgment, levy, or similar written instruction issued by a court, a State or State agency, a municipality or municipal corporation, or a State child support enforcement agency, including a lien arising by operation of law for overdue child support or an order to freeze the assets in an account, to effect a garnishment against a debtor.(vi)Lookback periodThe term lookback period means the two month period that begins on the date preceding the date of account review and ends on the corresponding date of the month two months earlier, or on the last date of the month two months earlier if the corresponding date does not exist..(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. Passed the Senate July 23, 2020.Secretary